Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 1 of 16

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

McCLURE AND SONS, INC.

Plaintiff
Civil Action No.
V.
KRAIG ANDERSON;
and

TARA R. BARKER a/k/a Tara R.
Anderson;

KCM, LLC d/b/a National Forming and
Shoring Co.;

and
LIG FORMING AND SHORING, LLC

Defendants.

ee ee YN NOON OOO OOOO

 

COMPLAINT
McClure and Sons, Inc. (“MSI”) , by counsel, for its Complaint against Kraig Anderson

(“Anderson”), Tara R. Barker a/k/a Tara R. Anderson (“Barker”), KCM, LLC d/b/a National
Forming and Shoring Co. (“KCM”), and LIG Forming and Shoring, LLC (“LIG”), (collectively —

the “Defendants”), states as follows:

 

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 2 of 16

Parties

1, MSI is a corporation organized and existing under the laws of the State of
Washington with a principal place of business in Mill Creek, Washington.

2. KCM is a limited liability company organized and existing under the laws of the
State of Wyoming with a principal place of business in Coeur d’ Alene, Idaho. KCM does
business under the name of National Forming and Shoring Company.

3, LIG is a limited liability company organized and existing under the laws of the
State of Wyoming with a principal place of business in Coeur d’ Alene, Idaho.

4, Anderson, an individual, is a resident and domiciliary of the State of Idaho. Upon
information and belief, Anderson is a member and/or employee of both KCM and LIG, and is the
husband of Barker.

5. Barker, an individual, is a resident and domiciliary of the State of Idaho. Upon
information and belief, Barker is a member and/or employee of both KCM and LIG, and is the

wife of Anderson.
Jurisdiction and Venue

6. This Court has federal subject matter jurisdiction under the Racketeer Influenced
Corrupt Organization Act (“RICO”), 18 U.S.C. §1964(c) federal question jurisdiction pursuant to
28 U.S.C. §1331, and supplemental jurisdiction pursuant to 28 U.S.C. §1367(a).

7. Venue is proper in this jurisdiction under 28 U.S.C. §1391(b).
Defendants’ Wire Fraud

8. KCM and LIG purport to be construction supply brokers. In reality, KCM and

LIG were established to create the appearance that they are legitimate construction supply

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 3 of 16

brokers as part of a scheme to defraud persons by inducing them to send money to purchase
equipment and/or materials which Defendants had no intent to provide.

9, Anderson is the organizer and, on information and belief, a member and/or
employee of KCM and LIG. Barker, on information and belief, is Anderson’s wife and a
member and/or employee of LIG and KCM. She is the statutorily-required point of contact on
the official 2017 annual reports for KCM and LIG filed with the Wyoming Secretary of State.

10. Anderson organized both KCM and LIG on August 1, 2014 in Wyoming. KCM’s
atticles of organization state its principal place of business as 212 Ironwood Drive, #D182,
Coeur d’Alene, Idaho 83814. LIG’s articles of organization state its principal place of business
as 212 Ironwood Drive, #D181, Coeur d’Alene, Idaho 83814. On information and belief, these
two address are post office boxes rented from a business known as Postal Annex in Coeur
d’Alene, Idaho. On information and belief, KCM and LIG were organized for the purpose of
defrauding persons by inducing them to send money to purchase equipment and/or materials
which Defendants had no intent to provide.

ll. On September 24, 2014, shortly after the formation of KCM and LIG, Anderson
and Barker transferred their jointly-owned principal residence, located at 7177 Heine Drive,
Coeur d’ Alene, Idaho, to Soulitude Trust, LLC, an Idaho limited liability company, to avoid their
creditors.

12. Soulitude Trust, LLC was organized by Anderson and Barker in January of 2008
and administratively dissolved on May 2, 2017. Its 2016 statutorily-required annual statement
filed with the Idaho Secretary of State identifies Anderson and Barker as its members and states
its principal place of business is 212 Ironwood Drive, #D187, Coeur d’ Alene, Idaho 83814. On

information and belief, this is a post office box rented from a business known as Postal Annex in
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 4 of 16

Coeur d’Alene, Idaho. On information and belief, Anderson and Barker transferred their
residence to Soulitude Trust, LLC for the purpose of evading and defrauding their creditors and
those of KCM and LIG.

13. In late March or early April of 2017, Les McClure, President of MSI, inquired
about the availability and pricing of used Peri brand formwork from Defendants.

14. On April 4, 2017, Anderson emailed LIG’s pricing and terms of purchase of used
Peri brand “Trio” formwork to MSI including delivery within 4+ weeks of receipt by Defendants
of MSI's down payment. On April 7, 2017, MSI responded with its order to purchase the Peri
materials.

15, On April 7, 2017, Valerie Martinez sent MSI invoice #581 in the amount of
$192,534.80, with instructions to wire $173,281.32 to LIG. A copy of this invoice is attached as
Exhibit 1.

16. On April 7, 2017, MSI initiated a wire transfer to Defendants in the amount of
$173,281.32. On April 10, 2018, Defendants acknowledged receipt of these funds.

17. Between April 7, 2018 and May 22, 2018, the parties exchanged emails regarding
shipping dates. On May 22, 2017, Anderson informed MSI in an email one of its delivery trucks
was involved in an accident and that its load of Peri forms were destroyed. He suggested that
MSI rent the corresponding Peri forms and that the rental costs would be deducted from the
amount MSI owed to Defendants.

18. The first shipment of Peri forms were delivered to MSI in May of 2017. This

shipment represented $75,990.12 worth of the materials ordered by MSI.

 
Case 2:19-cv-00969-TLF Document 1 Filed 06/21/19 Page 5 of 16

19. On May 24, 2017 Anderson advised that he had retained a Maryland attorney
(where the accident occurred) who specialized in commercial cargo claims and was working
with the insurance company (Travelers).

20. On June 12, 2018, Anderson provided a list of replacement materials to MSI that
it could supply, including $51,236.20 worth of extra materials to compensate MSI for the cost of
renting Peri forms. At the time Anderson made this representation, he knew it to be false.

21. On September 12, 2017, Anderson informed MSI in an email that it had filed a
lawsuit against Travelers because of its stalling tactics.

22, On November 6, 2017, Anderson advised MSI that it had settled its lawsuit with
Travelers but had only received $70,000.00. He proposed replacing the damaged materials
rather than refunding the remaining funds paid by MSI for the damaged forms and MSI’s cost of
rental forms. At the time Anderson made this representation, he knew it to be false.

23. Between November 6, 2017 and July 17, 2018, MSI and Anderson exchanged
emails and telephone calls regarding the availability and shipment of replacement materials.
During this period, despite repeated efforts by MSI to get answers, Anderson often avoided calls
and failed to respond to emails for weeks at a time and made promises to respond that were not
kept.

24. On December 21, 2017, Anderson stated in an email to MSI that the replacement
materials could be provided the next month. At the time Anderson made this representation, he
knew it to be false.

25. On July 24, 2018, MSI notified Defendants that it had contacted their attorney and

demanded the refund of its costs if delivery could not be accomplished. Defendants immediately

 

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 6 of 16

responded that the replacement materials were being delivered to a port in Germany on August 3,
2018 for shipping. At the time Anderson made this representation, he knew it to be false.

26, As of the date of this suit, Defendants have failed, and continue to fail, to replace
the forms or refund the amounts it owes to MSI.

27. Despite making a payment of $173,281.32 on April 7, 2017 and receiving
repeated representations from Defendants that the forms would be delivered, MSI never received
$97,341.20 worth of the forms it ordered.

28. On May 23, 2017, Anderson agreed to compensate MSI for the cost of renting
Peri forms and materials pending delivery of the remaining goods. Between June 28, 2017 and
April 28, 2018, MSI incurred costs totaling $106,272.62 for the rental of Peri forms needed for
ongoing projects to replace the forms that were paid for but not delivered by Defendants.

29. Defendants knew that each of their representations to MSI regarding the
availability and shipment of the replacement forms and reimbursement of rental costs were false.
These misrepresentations were made for the purpose of defrauding MSI.

30. Each of the fraudulent emails and telephone calls sent and made by Defendant
regarding the availability and shipment of the replacement forms for the forms MSI had ordered

constitute wire fraud, as that term is defined in 18 U.S.C. §1343,
Additional Racketeering Activity

30. | Upon information and belief, Defendants have defrauded others in the same
manner they have defrauded MSI.
31. By way of example, Defendants engaged in a scheme to defraud Gracon

Consstruction, Inc. (“Gracon”), a Texas corporation, as follows:

 

 

 

 

 
Case 2:19-cv-00969-TLF Document 1 Filed 06/21/19 Page 7 of 16

a. On or about December 17, 2014, Gracon received an invoice from LIG in
amount of $129,947.07 for 8,133 sq. ft. of used concrete forms.

b. On or about December 22, 2014, Gracon wired LIG $116,952.36, an amount
representing 90% of the agreed purchase price, to LIG.

c. Between December 23, 2014 and January 6, 2015, Gracon and Anderson
exchanged numerous emails and telephone calls regarding the status of
delivery of the concrete forms.

d. Between January 7, 2015 and February 18, 2015, Gracon received repeated
promises from Anderson and LIG that the concrete forms would be shipped.
Despite these promises no forms were received.

e. On or about February 20, 2015, Gracon received approximately $24,000
worth of materials from LIG, which did not match the original order.

f. On or about March 12, 2015, Gracon received a second shipment from LIG.
Not only did this shipment not include all of the materials Gracon had

ordered, but they were of an unacceptable poor quality.

 

g. Despite not providing Gracon with the concrete forms it ordered, and despite
repeated demand, Anderson and LIG did not return any of the $116, 952.36
Gracon paid.

h. Each of the fraudulent emails sent and telephone calls made by Anderson and
LIG to Gracon constitute wire fraud as that term is defined in 18 U.S.C.

§1343.

32. Defendants also engaged in a scheme to defraud Allen Concrete and Masonry,

Inc, (“Allen Concrete”), a Florida corporation, as follows,

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 8 of 16

a. In September and October 2014, Allen Concrete ordered 139 concrete forms
from KCM for a total price of $142,500. The entire purchase price was wired
to KCM upfront and before Allen Concrete received any of the forms it

ordered.

b. Anderson and KCN never sent Allen Concrete the entire order, failing to ship

approximately $29,838.71 worth of forms to Allen Concrete.

c, Upon information and belief, Anderson and KCM repeatedly assured Allen
Concrete that the remaining $29,838.71 worth of forms would be delivered.
Despite these promises, the remaining $29,838.71 worth of forms were never

delivered.

d. Despite not providing Allen Concrete with the concrete forms it ordered, and
despite repeated demand, Anderson and LIG did not return any of the

$29,838.71 Allen Concrete paid.

e. Each of the fraudulent emails sent and telephone calls made by Anderson and
LIG to Allen Concrete constitute wire fraud as that term is defined in 18

U.S.C. §1343.

33. Defendants have also defrauded Tucker-Kirby Company (“Tucker-Kirby”), a

North Carolina company, as follows:

a. In November 2015, Tucker-Kirby wired LIG $56,880.00 for the purchase of

tilt-up concrete wall braces.

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 9 of 16

b. In December 2015, LIG and Anderson informed Tucker-Kirby that the braces

it had paid for were not going to be shipped.

c. Tucker-Kirby made repeated demands to LIG and Anderson for the return of

the $56,880.00 it transferred to Defendants,

d. Despite repeated representations from LIG and Anderson that the money
would be returned, Tucker-Kirby was never refunded any of the $56,880.00 it

paid to LIG.

e. Each of the fraudulent communications sent or made by Anderson and LIG to

Tucker-Kirby constitute wire fraud as that term is defined in 18 U.S.C. §1343.

34. Defendants have also defrauded Coastal Precast Systems, LLC (“CPS”), a

Virginia limited liability company, as follows:

a. Upon information and belief, between January 22, 2016 and February 28,
2016, CPS and Anderson/LIG/KCM exchanged emails arranging for the

purchase by CPS of Symons’”Max-A-Form” concrete forms from KCM.

b. On February 29, 2016, KCM sent CPS an invoice for $64,769.10 with
instructions to wire $58,292.19 to KCM. When Defendants issued this
invoice, they knew that the forms were not available and issued the invoice

solely in an effort to defraud CPS.

c. CPS initiated the wire transfer of $58,292.19 to KCM on February 29, 2016

and the funds were received by Defendants’ bank on the same day.

 

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 10 of 16

d. After receipt of the down payment, and in furtherance of their scheme to
defraud CPS, Defendants continued to make materially false representations

to CPS regarding the purported shipment of the forms.

e. Throughout the summer of 2016, CPS made repeated demands for repayment
of the $58,292.19 and Defendants made repeated representations that the

forms would be delivered.

f. CPS never received the forms it ordered or the refund of the $58,292.19 it had

paid to Defendants.

g. Each of the fraudulent communications sent or made by Anderson and LIG to

CPS constitute wire fraud as that term is defined in 18 U.S.C, §1343.

35. Defendants have engaged in a pattern of racketeering activity whereby they have
transmitted, by wire in interstate commerce, writings, signs, signals, pictures, or sounds for the

purpose of executing a scheme to defraud various companies, including MSI.

Count I~ RICO $1962(c) Violation

36. The allegations of paragraphs | through 35 are incorporated as if fully set forth

herein.

37. Anderson, Barker, KCM and LIG combined to create an enterprise engaged in
and whose activities affect interstate commerce. The sole purpose of this enterprise was to
defraud persons by inducing them to send money to purchase equipment and/or materials which

Defendants had no intent to provide.

10

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 11 of 16

38. | Defendants conducted and participated in the conduct of the enterprise through a
pattern of racketeering activity, as described herein, and for the unlawful purpose of intentionally

defrauding MSI.

39, Pursuant to and in furtherance of this fraudulent scheme, Defendants committed

multiple related acts of wire fraud, as that term is defined in 18 U.S.C. §1343.

40. Defendants’ acts identified herein, combined with Defendants’ fraudulent scheme
perpetrated against at least Gracon, Allen Concrete, Tucker-Kirby, and CPS, constitute a pattern

of racketeering activity pursuant to 18 U.S.C. §1961(5).

41. Defendants have directly and indirectly conducted and participated in the conduct
of the enterprise’s affairs through the pattern of racketeering activity and the activity described

above in violation of 18 U.S.C. §1962(c).

42. As a direct and proximate result of Defendants’ racketeering activities and
violations of 18 U.S.C. §1962(c), MSI has been injured in its business and property in the total
sum of $203,613.82.by wiring KCM the sum of $97,341.20 for forms that were never delivered
and by having to rent replacement forms in the sum of $106,272.62. Furthermore, Defendants’

fraudulent emails caused MSI to refrain from exercising its legal rights to its detriment.

43. Pursuant to 18 U.S.C. §1964(c), MSI is entitled to treble damages in the amount

of $610,841.46 and attorney’s fees.
Count IT— RICO $1962(d) Violation
44, The allegations of paragraphs 1 through 43 are incorporated as if fully set forth

herein.

11

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 12 of 16

45. As set forth above, the Defendants agreed to conspire and violate 18 U.S.C.
§1962(c). Specifically, the Defendants conspired to conduct the affairs of the enterprise through

a pattern of racketeering activity.

46, The Defendants conspired to engage in a scheme where fraudulent emails and
telephone calls were sent and made to induce MSI and others to pay for forms and other goods

that were never shipped or received.

47, The Defendants have intentionally conspired and agreed to directly and indirectly
conduct the affairs of the enterprise through a pattern of racketeering activity. Specifically,
Defendants conspired to commit, and actually committed, wire fraud as part of a scheme to
defraud MSI in the amount of $203,613.94. The Defendants knew that their predicate acts were
part of a pattern of racketeering activity and agreed to the commission of those acts to further the
schemes described above. That conduct constitutes a conspiracy to violate 18 U.S.C. §1962(c) in

violation of Pursuant to 18 U.S.C. §1962(d).

48. Asadirect and proximate result of Defendants’ conspiracy, the overt acts taken in
furtherance of that conspiracy, and violations of 18 U.S.C. §1962(d), MSI has been injured in its

business and property in the sum of $203,613.94.

49. Pursuant to 18 U.S.C. §1964(c), MSI is entitled to treble damages in the amount

of $610,841.46 and attorney’s fees.
Count II — Fraud/Intentional Misrepresentation

50. The allegations of paragraphs | through 49 are incorporated as if fully set forth

herein,

12

 

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 13 of 16

51. Between April 4, 2017 and the time of this action, Defendants made repeated
material misrepresentations to MSI regarding the availability of certain Peri forms that MSI had
ordered and for which MSI had paid. Specifically, Defendants repeatedly and knowingly

misrepresented the shipping date of the forms MSI had ordered.

52.  Atthe time each of the misrepresentations described herein were made,

Defendants intended to mislead MSI.

53. | MSI relied on these misrepresentations when it wired $173,281.32 to LIG, when
it rented needed replacement equipment, and when it refrained from enforcing its legal rights

against Defendants.

54. As aresult of Defendants’ fraud, MSI has been damaged in the sum of

$203,613.94,

55.  Asaresult of Defendants’ fraud, MSI is entitled to punitive damages in the sum

of $610,841.46.
Count IV — Negligent Misrepresentation

56. The allegations of paragraphs 1 through 55 are incorporated as if fully set forth

herein.

57. Between April 4, 2017 and the time of this action, Defendants made repeated
material misrepresentations to MSI regarding the availability of certain Peri forms that MSI had
ordered and for which MSI had paid. Specifically, Defendants repeatedly and knowingly

misrepresented the shipping date of the forms MSI had ordered.

13
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 14 of 16

58. Each of the misrepresentations described herein were made negligently. At the
time of each misrepresentation, Defendants knew or should have known that the representations

were false and that MSI would rely on those misrepresentations.

59. | MSTrelied on these misrepresentations when it wired $173,281.32 to LIG, when
it rented needed replacement equipment, and when it refrained from enforcing its legal rights

against Defendants.

60.  Asaresult of Defendants’ fraud, MSI has been damaged in the sum of

$203,613.82.
Count V — Unjust Enrichment

61. The allegations of paragraphs 1 through 60 are incorporated as if fully set forth

herein.
62. By virtue of its paying LIG $173,281.32, MSI conferred a benefit upon LIG.

63. | KCM knew that MSI had paid LIG and should have reasonably expected that it

was to repay MSI by providing Peri forms.

64. Despite never providing MSI $97,291.20 worth of the Peri forms, LIG retained

the entire $173,281.32 paid to it by MSI.
65. Accordingly, LIG has been unjustly enriched at the expense of MSI.

66.  Asaresult of LIG’s unjust enrichment, MSI has suffered damages in the sum of

$97,341.20.

14

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 15 of 16

Count VI— Breach of Contract

67. The allegations of paragraphs | through 66 are incorporated as if fully set forth

herein,

68. | LIG and MSI had a contract, as evidenced by MSI’s purchase order #581,

whereby MSI agreed to purchase Peri forms from LIG for the amount of $192,534.80.

69. Under the terms of this contract, MSI was to pay 90% of the purchase price, or
$173,281.32 up front and the remaining 10% upon delivery of the forms. MSI complied with the

terms of the contract by wiring LIG a down payment in the amount of $173,281.32.

70. | LiGhas breached the terms of the contract by failing to deliver $97,341.20 worth

of the Peri forms ordered by MSI.

71, As a result of LIG’s failure to deliver the aforesaid forms, MSI, with the

concurrence of Defendants, rented replacement Peri forms, incurring a total cost of $106,272.62.

72. Asaresult of LIG’s breach of the contract, MSI has suffered damages in the sum

of $203,613.82.
WHEREFORE, Plaintiff, McClure and Sons, Inc., by counsel, prays that this Court:

(i) Enter judgment in its favor against Kraig Anderson, Tara Barker, KCM, LLC and
LIG Forming and Shoring, LLC jointly and severally, with respect to Count I in

the sum of $610,841.46 plus attorney’s fees;

15

 
Case 2:19-cv-00969-TLF Document1 Filed 06/21/19 Page 16 of 16

(i) Enter judgment in its favor against Kraig Anderson, Tara Barker, KCM, LLC and
LIG Forming and Shoring, LLC jointly and severally, with respect to Count II in
the sum of $610,841.46 plus attorney’s fees;

(iii) Enter judgment in its favor against Kraig Anderson, KCM, LLC and LIG Forming

-and Shoring, LLC jointly and severally, with respect to Count III in the sum of
$203,613.82 plus punitive damages in the amount of $500,000.00;

(iv) | Enter judgment in its favor against Kraig Anderson, KCM, LLC and LIG Forming
and Shoring, LLC jointly and severally, with respect to Count IV in the sum of
$203,613.82 plus attorney’s fees;

(v) Enter judgment in its favor against LIG, LLC with respect to Count V in the sum
of $97,341.20;

(vi) Enter judgment in its favor against LIG, LLC with respect to Count VI in the sum
of $203,613.82;

(vii) Award McClure and Sons, Inc. its costs and expenses, including attorney’s fees,
incurred in this matter; and

(viii) Grant McClure and Sons, Inc. all other just and necessary relief.

nglayPre. fx —
By: | wre laff a
Douglay W. Elstén (WSBA No! 10592
LAW OFRICES OF DOUGLAS W. ELSTON
4321 146" Place SE
Snohomish, Washington 98296
Telephone: (425) 338-7036
Facsimile: (425) 582-9005
elstonlaw@comcast.net

Counsel for McClure and Sons, Inc.

Dated: June /9 2019.

16

 
